******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                 STATE v. ADAMS—DISSENT

   BEACH, J., concurring in part and dissenting in part.
I respectfully dissent from the majority’s holding in part
I of its opinion, in which it concludes that the state did
not adduce sufficient evidence to convict the defendant,
Lorenzo Adams, of attempted larceny in the sixth
degree. I agree with the exposition of the applicable
law, but nonetheless believe that, viewed in the light
most favorable to sustaining the conclusion of the trial
court, the evidence is sufficient to support the defen-
dant’s conviction of that offense.
   As noted by both the trial court and the majority
opinion, the images produced by the surveillance cam-
era are critical to the analysis.1 The flow of the images
is somewhat difficult to follow, because the format is
a series of photographs taken a second or two apart.
Nonetheless, the overall scenario is fairly clear. A nota-
tion of time appears with each photograph. The images
began at 19:05:51, or about 7:06 p.m., and showed the
defendant standing behind a rack of jackets. Twenty
seconds later he removed a jacket from the rack and,
apparently holding nothing else, he walked around dis-
plays of merchandise to a corner of the store. The dis-
plays of merchandise screened most of his body from
the camera, but he clearly bent over several times. He
emerged without the jacket, and for several minutes he
walked to different locations in the store. He consis-
tently returned to the same corner and ducked down.
At about 7:13 p.m. he tucked an item of merchandise
under his arm and returned to the corner, again ducking
down. He emerged holding nothing, and went to differ-
ent places in the store. At about 7:20 p.m. he emerged
holding a large plastic bag bulging with items. He
stopped by a display counter and apparently put one
or more items in the bag. At about 7:23 p.m. he walked
down an aisle with the bulging bag, avoided the check-
out lanes, and began to go through the exit area. At
that point, two loss prevention officers for Marshalls
confronted him. The surveillance and other evidence
indicated that the defendant physically resisted appre-
hension and attempted flight. Marshalls loss prevention
officers reported to the investigating officers the
approximate value of the goods in the bag.
   The majority holds that there was insufficient evi-
dence to prove beyond a reasonable doubt that the
items in the bag were items that belonged to Marshalls;
the opinion states that ‘‘there is no evidence that the
items that the defendant tried to exit Marshalls with
belonged to the store . . . . It is entirely conceivable
that the defendant entered Marshalls with the bag, and
that the bag contained items from somewhere else.’’2 I
disagree with the statement that there is no evidence
that the items in the bag belonged to Marshalls; the
inference that the defendant was engaged in the process
of collecting items from the store and placing them in
the bag was perfectly plausible and permissibly persua-
sive. There is, of course, an alternative hypothesis of
innocence consistent with the facts found by the court:
the defendant brought into the store a bag fully stuffed
with items not belonging to Marshalls and left the bag
in a corner while he went to various places in the store;
he returned to the bag several times, sometimes car-
rying items which were not in his hands when he
emerged from the corner, and he left those items some-
where other than inside the bag. To continue this
hypothesis of innocence: despite the defendant’s inno-
cent though unusual behavior, he was confrontational
when apprehended, he tried to flee, and the loss preven-
tion officers speculated that the value of the items ‘‘was
approximately $979 and change,’’ even though the bag
did not contain items belonging to Marshalls. In my
view, the court’s conclusion of guilt was amply sup-
ported by the evidence. Accordingly, I would affirm the
judgment of the trial court.
  For the foregoing reasons, I respectfully dissent in
part.
  1
   The images are preserved on a DVD in the court file as an exhibit.
  2
   I agree that there was no evidence as to whether the defendant brought
an empty bag into the store.